                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

UNITED STATES OF AMERICA                              )
                                                      )       Case No. 1:19-cr-05-TRM-SKL-1
v.                                                    )
                                                      )
CHRISTOPHER LEE ODEN                                  )
                                                      )


                             REPORT AND RECOMMENDATION

         Pursuant to 28 U.S.C. § 636(b), I conducted a plea hearing in this case on June 28, 2019.

At the hearing, defendant moved to withdraw his not guilty plea to Count One of the one-count

Indictment and entered a plea of guilty to Count One of the Indictment. There is no plea

agreement in this case. On the basis of the record made at the hearing, I find the defendant is

fully capable and competent to enter an informed plea; the plea is made knowingly and with full

understanding of each of the rights waived by defendant; the plea is made voluntarily and free

from any force, threats, or promises, the defendant understands the nature of the charge and

penalties provided by law; and the plea has a sufficient basis in fact.

         Therefore, I RECOMMEND defendant’s motion to withdraw his not guilty plea to Count

One be granted, his plea of guilty to Count One of the Indictment be accepted, and the Court

adjudicate defendant guilty of the charges set forth in Count One of the Indictment. I further

RECOMMEND that defendant remain in custody until sentencing in this matter. Acceptance of

the plea, adjudication of guilt, and imposition of sentence are specifically reserved for the district

judge.

                                              s/  fâátÇ ^A _xx
                                              SUSAN K. LEE
                                              UNITED STATES MAGISTRATE JUDGE
                                       NOTICE TO PARTIES

         You have the right to de novo review of the foregoing findings by the district judge. Any
application for review must be in writing, must specify the portions of the findings or proceedings
objected to, and must be filed and served no later than fourteen days after the plea hearing. Failure
to file objections within fourteen days constitutes a waiver of any further right to challenge the plea
of guilty in this matter. See 28 U.S.C. §636(b).
